Citation Nr: 1529180	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  13-28 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for migraine headaches, and if so, whether service connection is warranted.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected hypertension.

3.  Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to July 2000.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that in relevant part confirmed and continued a previous denial of service connection for migraine headaches; increased the rating for the service-connected hypertension from noncompensable to 10 percent disabling; and, granted service connection for bilateral hearing loss and assigned a noncompensable initial rating effective from January 18, 2012. 

Although the RO considered the migraine headaches claim on the merits, as service connection for that condition was previously denied, the claim can only be considered on the merits if new and material evidence has been submitted.  38 C.F.R. § 3.156; see Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  While the Veteran presented a new theory of entitlement by alleging secondary service connection, a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under 38 U.S.C.A. § 7104(b).  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed.Cir.2008).  The issue has been amended accordingly.

For the reasons explained below, the issue of service connection for migraine headaches is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  Service connection for migraine headaches was denied in a May 2010 rating decision; the Veteran did not appeal that decision or submit new and material evidence within one year of notification of the decision and the decision is final. 

2.  The evidence received since the prior final denial relates to an unestablished fact necessary to substantiate the claim.

3.  During the period on appeal the Veteran has required continuous medication for control of hypertension; his documented diastolic pressure has predominantly been less than 110 and his systolic pressure has predominantly been less than 200.

4.  The Veteran's bilateral hearing loss is manifested by a Level I hearing loss in each ear.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the previously denied claim for service connection for migraine headaches is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The requirements to establish an evaluation higher than 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).

3.  The requirements to establish a compensable evaluation for bilateral hearing   loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100, 4.86 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice pertaining to an increased rating for hypertension was provided in a September 2012 letter.   

The issue of initial evaluation for bilateral hearing arises from an original grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases  in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify has been satisfied. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports.  The Veteran has not identified any outstanding medical records pertaining to the period under review that should be obtained before the appeal is adjudicated, and the Board is also unaware of any such outstanding records.  

The Veteran's representative submitted an Appellant's Brief in February 2015 asserting that the Veteran should be afforded a new audiological evaluation   because the Veteran asserts his hearing loss has worsened and because the VA audiological evaluation, which was performed in December 2012, is allegedly too old to adequately address the disability.  The Board disagrees.  The Veteran's contention that "my hearing has gotten worse" was in fact submitted to VA in November 2012, prior to the VA evaluation in question; the Veteran has not asserted in his subsequent correspondence to VA that his hearing loss has significantly worsened since the VA evaluation.  Moreover, the examination           in question is less than 3 years old.  The VCAA does not require a VA medical examination unless the medical evidence of record is not adequate or sufficient     for the appropriate legal action or unless there has been a material change in the disability.  Glover v. West, 185 F.3d 1328, 1332 (Fed. Cir. 1999).  Similarly, the passage of time alone does not warrant a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

New and Material Evidence

The Veteran's claim of entitlement to service connection for migraine headaches was initially denied by way of a May 2010 rating decision because there was no evidence of a diagnosis of migraine headaches in service or post service.  The Veteran did not appeal the rating decision, nor did he submit relevant evidence within one year of that decision; therefore, that decision is final.  See 38 U.S.C.A.   § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise          a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence received since the prior denial includes a VA examination report noting a diagnosis of migraine headaches.  As the prior claim was denied, in part, due to a lack of a diagnosis of migraine headaches, this evidence is both new and material.  Accordingly, the claim for service connection for migraine headaches is reopened.

Evaluation of Service-Connected Disabilities

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Hypertension

Hypertension is rated under the criteria of 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  Under this DC, a rating of 10 percent is assigned for hypertensive vascular disease with diastolic pressure predominantly 100 or more; or, systolic pressure predominantly 160 or more; or, minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A rating of 20 percent is assigned with diastolic pressure predominantly 110 or more or with systolic pressure predominantly 200 or more.   A rating of 40 percent is assigned with diastolic pressure predominantly 120 or more.  A rating of 60 percent is assigned diastolic pressure predominantly 130 or more.

The Veteran's claim for an increased rating for hypertension was received in September 2012.

Private medical treatment records show the Veteran was started on blood pressure medication in June 2011.  Thereafter his blood pressure was measured as 142/90 in October 2011; as 148/90 in March 2012; as 132/80 in May 2012; and as 128/80 in August 2012.

The Veteran had a cardiovascular consult at St. John Heart Institute in March 2012 in which his blood pressure was measured as 153/91, 165/99, 159/99 and 157/98. 

In March 2012 the Veteran was examined by a cardiologist at OneSource Occupational Medicine and received clearance to work in a hazardous material (HAZMAT) response team, without restrictions.  His current blood pressure was recorded as 122/84 and 148/92.  However, blood pressure readings from the same provider show blood pressure readings over three days in March 2012 of 144/116 and 142/118 (March 2); 166/100, 166/118 and 160/100 (March 6); and 160/92, 166/96, 162/96 and 148/92 (March 9).  

The Veteran had a VA compensation and pension (C&P) examination in September 2012 in which the examiner noted the Veteran was taking regular medication to control his hypertension, but systolic hypertension was poorly controlled.  The Veteran's current blood pressure was measured as 140/108, 150/100 and 140/106.  The examiner stated there were no other pertinent physical findings, complications, conditions, signs or symptoms relating to the diagnosed condition. The functional impact of the Veteran's hypertension was to limit his employment in jobs requiring blood pressure clearance, such as commercial driver.   

Review of the evidence of record shows that the Veteran has been on continuous blood pressure medication throughout the period on review, so the criteria for the currently-assigned 10 percent rating are clearly met.  However, his diastolic pressure has not been shown to be predominantly 110 or more, nor has systolic pressure been predominantly 200 or more during the course of the appeal.  

While the evidence shows the Veteran had diastolic pressure in excess of 110 in three of nine readings taken on three different days in March 2012, those three readings are the only period on appeal during which his diastolic pressure exceed 110.  The numerous other blood pressure readings during the course of the claim show diastolic pressure less than 110, and even the examiner recording the findings in March 2012 noted improvement by March 15, 2012 such that the Veteran was cleared for HAZMAT response without restriction.  Thus, the Veteran's diastolic pressure was not "predominantly" 110 or more during the period in March 2012 when that physician was evaluating him, let alone throughout the course of the appeal.  Accordingly, as the Veteran's diastolic pressure was not shown to be predominantly 110 or more and systolic pressure was not predominantly 200 or more, a rating in excess of 10 percent is not warranted.   

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his hypertension.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating for hypertension, and it must be denied.

Bilateral Hearing Loss

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results  of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  The evaluation of hearing impairment applies a rather structured formula that is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the puretone threshold is 30 decibels at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b). 

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

The Veteran had a VA audiological C&P evaluation in December 2012 in which he described his functional impairment as difficulty understanding speech in noise and in groups.  The Veteran's puretone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
AVG.
RIGHT
   20
   25
  30
  45
   30
LEFT
   25
   30
  40
  45
   35

Speech recognition scores were 98 percent in the right ear and 94 percent in the left ear.  The audiologist diagnosed sensorineural hearing loss (SNHL) in each ear.

Application of the audiometric scores above to Tables VI results in Level I hearing loss in each ear; application of two Level I hearing losses to Table VII results in a noncompensable (0 percent) rating.  The Veteran does not have an exceptional pattern of hearing loss to warrant using Table VIA, as all relevant puretone thresholds are under 55 decibels in both ears.   

Review of the evidence of record shows that the Veteran tests at a Level I hearing loss in the each ear.  As the resultant schedular disability is 0 percent, the Board finds that the criteria for compensable rating higher are not met.

The Veteran has offered lay evidence to show severity of symptoms.  However,   the determination as to the level of hearing loss requires specialized testing and training.  The VA evaluation addressed the Veteran's functional complaints, and testing was conducted in accordance with VA regulations.  Accordingly, the examination is adequate for rating purposes.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Thus, the Board finds the results of audiometric testing  to be significantly more probative as to the level of the Veteran's hearing loss disability.  

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his hearing loss.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for hearing loss, and the claim is denied.

Other Considerations

The Board has also considered whether the Veteran's hypertension and hearing      loss present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are accordingly adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  While the VA examiner noted      that hypertension could limit the Veteran's ability to work in jobs requiring blood pressure clearance, the record includes the physician clearance without restrictions for a Hazmat Emergency Response position.  With respect to hearing loss, a March 2012 examination at OneSource Occupational Medicine pertaining to a work capacities report suggested the Veteran had only "mild" bilateral high frequency hearing loss.  Thus, even if the schedular criteria are not found to be adequate, marked interference with employment is not shown, nor has the Veteran been hospitalized for these conditions during the course of the claim.  Accordingly, referral for extraschedular consideration is not warranted.

Finally, the Veteran has not asserted, and the evidence of record does not suggest, that the Veteran's hypertension and/or hearing loss renders him unable to obtain or maintain gainful employment.  The Board accordingly finds that a request for individual unemployability is not raised by the issues on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The previously denied claim for service connection for headaches is reopened, and to this extent only the appeal is granted. 

An evaluation in excess of 10 percent for hypertension is denied.

An initial compensable evaluation for bilateral hearing loss is denied.



REMAND

The Board finds that additional development is necessary concerning the reopened claim for service connection for migraine headaches.

The Board notes that the Veteran underwent a VA examination in November 2012.  Although the examiner diagnosed migraine headaches based on the Veteran's reports of having been diagnosed with such condition in 1999, neither the service treatment records nor post service treatment records reflect such diagnosis.  Indeed, the Veteran denied having frequent or severe headache on a July 2000 Report of Medical History completed in conjunction with his separation examination.  The VA examiner opined the Veteran's headaches were not related to his tinnitus.  However, the Veteran's representative has raised a theory that the headaches are related to the Veteran's service-connected hypertension.  An additional opinion is therefore, necessary.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the issue is REMANDED for the following:

1.  Ask the Veteran to provide the names and addresses   of all medical care providers, both VA and private, who have treated him for his headaches.  After securing the necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such. 

2.  Send the claims file to a VA neurologist to obtain      an opinion concerning the Veteran's claim for service connection for headaches.  If an examination is deemed necessary to respond to the questions presented one should be scheduled.  After review of the claims file, the neurologist should provide an opinion on the following:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's current headache disability arose in service or is otherwise related to some incident of service, to include his complaint of occasional headaches behind the left eye in June   2000.  Please explain why or why not. 

b. If the current headache disability is not related to service, is the Veteran's headache disability at least   as likely as not caused by his service-connected hypertension?  Please explain why or why not.  

c. If not caused by hypertension, is it at least as likely as not that the current headache disability is permanently worsened beyond normal progression (as opposed      to temporary exacerbation of symptoms) by the hypertension.  If so, the examiner should attempt to quantify the degree of worsening of the headaches beyond baseline that is due to the hypertension.  The examiner should explain the reasoning for the opinions provided.

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


